Citation Nr: 1536590	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to the service-connected posttraumatic stress disorder (PTSD) with obsessive compulsive disorder (OCD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to September 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in St. Petersburg, Florida.  This case was previously before the Board in August 2011, where, in pertinent part, it was remanded to issue the Veteran the appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice as to the TDIU issue, and to obtain a VA examination and opinion as to the relationship, if any, between the Veteran's hypertension and the service-connected mental disabilities.

This case was again before the Board in October 2014, where the Board remanded the issues on appeal to obtain an addendum aggravation opinion as to the hypertension issue, and to obtain a TDIU vocational evaluation.  As to service connection for hypertension, the record reflects that in November 2014 VA obtained the appropriate aggravation opinion.  Further, the instant decision grants entitlement to a TDIU.  For these reasons, an additional remand to comply with the October 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).  The Veteran testified from St. Petersburg, Florida, at a June 2011 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

In July 2015, VA received a PTSD disability benefits questionnaire, which indicates that the Veteran's service-connected PTSD may have worsened; therefore, the issue of an increased rating for the service-connected PTSD has been raised by the record.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  The hypertension did not have onset during active service. 

3.  The hypertension did not manifest to a compensable degree within one year of active service.

4.  Symptoms of hypertension were not chronic in service and were not continuous since service.
 
5.  The hypertension was not caused or permanently worsened in severity by the service-connected PTSD with OCD.

6.  From May 2008, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active military service, may not be presumed to have been incurred in active military service, and was not caused or aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from May 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants entitlement to a TDIU, which represents a complete allowance of the Veteran's claim as to that issue, no further discussion of VA's duties to notify and to assist is necessary concerning entitlement to a TDIU.

In June 2007, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection and secondary service connection, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the July 2007 rating decision from which this appeal arises.  Further, the hypertension issue was readjudicated in an August 2007 Statements of the Case (SOC) and June 2012 and May 2015 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA hypertension examinations and opinions in September 2011 and November 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Between the examinations/opinions, the relevant reports reflect that the record was reviewed, necessary testing was conducted, and all relevant questions were answered.  

All relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for service connection for hypertension as secondary to the service-connected PTSD with OCD.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Hypertension

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as cardiovascular disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has advanced that the currently diagnosed hypertension was caused or aggravated by the service-connected PTSD and OCD.  At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  The report from the September 2011 VA hypertension examination reflects that the Veteran had a current hypertension diagnosis.

Service treatment records do not reflect complaint, finding, diagnosis, or treatment of hypertension in service.  The September 1965 service entrance examination reflects that the Veteran's blood pressure appeared to be 120/82.  The report from a subsequent May 1966 service examination notes a blood pressure reading of 116/84.  The service separation examination from September 1968 conveys that the Veteran's blood pressure was 116/68.  It does not appear that any other blood pressure readings were taken during service-or if taken, were not recorded.  The diastolic blood pressure readings appear high; however, they do not rise to the level of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015) ("the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater").

Relevant VA treatment (medical) records concerning the Veteran's hypertension are as follows.  A May 2001 VA treatment record containing a computerized problem list noted that the Veteran was first diagnosed with hypertension in 1999.  A January 2002 VA treatment record stated that the Veteran had a history of hypertension, and a March 2003 a VA treatment record reflected that the Veteran had a diagnosis of "hypertension or borderline hypertension."  In November 2003, the medications were increased as the hypertension was not well controlled.  A subsequent May 2005 VA treatment record reflects that the Veteran's blood pressure had again come under control.  In December 2005, the Veteran's blood pressure was stated as "borderline controlled," and a June 2006 VA treatment record reflects that the Veteran's blood pressure was again well controlled.  

At the June 2011 Travel Board hearing, the Veteran testified to first having problems with hypertension after returning from Vietnam.  Specifically, the Veteran advanced being admitted to the Detroit VA hospital by his mother in 1971 or 1972 for treatment of anxiety symptoms, and "that's when the blood pressure and the hypertension showed up."  The Veteran testified that, upon discharge from the hospital, he was not provided any medications to treat hypertension.  

The Veteran further testified to not being placed on medications for hypertension until the early 2000s, which is also when the Veteran advances that a medical professional tied the hypertension diagnosis to the service-connected PTSD and OCD.  Specifically, the Veteran testified that, after talking to the medical professional about the two disabilities being related, the medical professional stated, "well, this kind of makes a little bit of sense here."

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against finding that the Veteran's hypertension began in service, showed chronic symptoms in service, manifested to a compensable degree within one year of service, or was continuous since service.  Service treatment records reflect that the Veteran was not treated for hypertension in service, and VA treatment records convey that the Veteran was not diagnosed with hypertension until 1999.  

The Board has considered the Veteran's testimony about being diagnosed with high blood pressure and hypertension while hospitalized soon after service for mental treatment in 1971 or 1972.  In May 2006, VA received the available records concerning the Veteran's treatment by the Detroit VA hospital.  The records reflect that from July 29, 1975 until August 4, 1975 the Veteran was voluntarily admitted for depressive neurosis with homicidal and suicidal ruminations and alcoholism, schizophrenia, and cephalalgia.  There is no indication that the Veteran was diagnosed with and/or treated for hypertension or high blood pressure or that there were any relevant history or findings of hypertension.  

Considering all the evidence of record, the Board finds it unlikely that the Veteran was actually diagnosed with hypertension by the VA hospital in 1975, which is still seven years after service.  As there is no hypertension diagnosis, any elevated blood pressure readings are contemporaneous to the stress of the situation.  The report of being discharged without a prescription for medications and/or a scheduled follow-up appointment is inconsistent with a diagnosis of hypertension at the time of discharge.  The findings and diagnosis recorded on the 1975 treatment records are more contemporaneous than the Veteran's recent reports of having hypertension in service and soon after service.  Further, the history given for treatment (contemporaneous VA treatment records reflecting that the Veteran was diagnosed with hypertension in 1999) is more probative than the Veteran's recent statements concerning the 1975 hospitalization.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Considering the evidence of record, as the Veteran's last period of honorable service ended in September 1968, the evidence does not show that the currently diagnosed hypertension had its onset during service, or chronic symptoms in service, or manifested to a compensable degree within one year of service.

The Board next finds the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in September 1968.  As noted above, the Veteran was not treated for or diagnosed with hypertension in service, and was first diagnosed by VA with hypertension over 30 years after service in 1999.  Per the above discussion, the Board assigns more weight to this evidence than the Veteran's more recent assertion of a hypertension diagnosis during in-patient mental treatment in the 1970s.  The approximately thirty year period between service and the onset of hypertension is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 
451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the normal service separation examination, the August 1975 hospitalization treatment record that did not include a diagnosis, history, or evidence of hypertension, the Veteran's inaccurate history of hospitalization dates (1971 or 1972 v. 1975), and report of the history of onset and diagnosis from the VA hypertension examinations and opinions.  Concerning the VA examinations, the reports reflect that the Veteran had numerous intercurrent hypertension risk factors over the years, including alcohol abuse, smoking, marijuana usage, and being overweight.

Therefore, the Board finds that the weight of the evidence is against either direct or presumptive service connection for hypertension under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.

Further, after a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against finding that the currently diagnosed hypertension was caused or aggravated by the service-connected PTSD or OCD.  Concerning direct causation, the report from the September 2011 VA hypertension examination reflects that the VA examiner opined that it was less likely as not that the hypertension was caused by the service-connected PTSD.  Specifically, the VA examiner first noted that the PTSD was diagnosed after the Veteran was diagnosed with hypertension.  Further, the VA examiner explained that neither his clinical experience nor the medical literature establish a nexus between the Veteran's hypertension and PTSD.  Finally, the VA examiner also noted that the Veteran had multiple (non-service-connected) physical conditions that actually affected the hypertension.

As to aggravation, in the November 2014 addendum opinion, the VA examiner opined that the hypertension was less likely than not aggravated by the service-connected PTSD or OCD.  Specifically, the VA examiner noted that most of the Veteran's blood pressure readings since being diagnosed with PTSD have been lower than when the Veteran was first diagnosed with hypertension.  As such, no aggravation can be seen beyond normal progression.  Further, the VA examiner stated that, even if there were aggravation beyond normal progression, such aggravation would most likely be due to the (non-service-connected) risk factors of weight, alcohol abuse, smoking, and marijuana usage.

The Board acknowledges the Veteran's own contention that the hypertension is secondary to the service-connected PTSD, but finds that, under the facts of this case, as a lay person the contention is entitled to little probative weight as such a nexus question is medically complex.  Such an opinion would require knowledge of both physical (vascular) and psychological disorders, and the interaction between PTSD and OCD symptoms and hypertension.  As the Veteran is not competent to diagnose PTSD, he is likewise not competent to relate hypertension to PTSD symptoms.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  Hypertension is a medically complex disease process because of its multiple possible etiologies, the fact that it requires specialized testing to diagnose, that manifest symptomatology overlaps with other disorders, and the fact that there are internal and unseen system processes involved that are unobservable by the Veteran as a lay person.  As a lay person, the Veteran has not been shown to have the knowledge, training, or experience to differentiate his symptoms and the possible etiologies of hypertension, including non-service-related risk factors such as weight, alcohol abuse, smoking, and marijuana usage, or to opine as to the complex interaction between PTSD (psychiatric disorder) with OCD and hypertension (physiological disorder).  See Jandreau, 492 F.3d 1372; Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (recognizing that evidence that pertains only to a physical or a psychiatric disorder, but not both, is not facially relevant).  However, the Board puts significant probative weight on the opinion of the VA examiner, who is a trained medical professional, reviewed the relevant facts and medical history, examined the Veteran, opined that the Veteran's PTSD did not cause or aggravate the hypertension, and provided a rationale for the opinions.

The Board has also considered the Veteran's testimony that, after speaking with a medical professional about the hypertension being related to the PTSD, the medical professional stated, "well, this kind of makes a little bit of sense here."  While the Board finds it credible that this conversation occurred, the Board notes that the medical professional's statement is not an adequate opinion that it was as likely as not that the two disabilities were related as it does not state the opinion in terms that can be understood as an opinion or in terms of probability and also includes no rationale.  As such, the statement is of no probative value.

Along these same lines, in June 2011 VA received a letter from a VA staff psychiatrist.  The letter states that, in the psychiatrist's opinion, the "PTSD may likely be contributing in a negative fashion to [the Veteran's] hypertension."  The Board does not find this opinion to be persuasive, first, because "may likely be" is a statement of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).  Second, "contributing in a negative fashion" to a non-service-connected disability is not the same as aggravation (permanent worsening in severity) of a disability for VA purposes.  

Finally, the Board notes that in May 2007 VA received a copy of a newspaper article discussing a potential link between PTSD and future heart (cardio) disease; however, hypertension (vascular disease) was not specifically mentioned in the article.  As such, the Board finds this evidence to be of less probative value than the VA opinions specifically addressing hypertension and the specific facts of this Veteran's case.

For these reasons, the Board finds that the evidence weighs against a finding that hypertension is causally or etiologically related to service or the service-connected PTSD with OCD.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

At the outset, the Board will address the date on which the Veteran first stopped working at a full-time, substantially gainful job.  Throughout the course of this appeal, the Veteran has advanced multiple dates on which he became unable to obtain or maintain substantially gainful employment.  The Board has considered all the evidence of record and finds that the proper date to begin its TDIU evaluation is May 2008.  

In May 2008, the Veteran received a VA mental health examination.  At the time of the examination, the Veteran had been working full time in construction.  The VA examiner even had a work performance review dated April 29, 2008, for consideration.  While the Veteran had been working full time, the examination report conveyed that the Veteran had missed the last two weeks of work due to a left knee injury.  Subsequently, in December 2008, the Veteran received another VA mental health examination.  The examination report reflects that the Veteran had not yet returned to work, and the Veteran reported that he had recently been unsuccessful at obtaining clerical work due to difficulty concentrating.  In a letter dated January 2009, the Veteran advanced being unable to hold a job since May 2008.  For these reasons, the Board finds that the Veteran first became entitled to a TDIU in May 2008 and no earlier.

In this case, for the relevant period on appeal, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  In May 2008, the Veteran had a combined schedular disability rating of 70 percent, to include the following service-connected disabilities: PTSD with OCD, rated as 50 percent disabling, and ischemic heart disease (IHD), rated as 30 percent disabling.  As the Veteran had a single disability rated 40 percent or more (PTSD with OCD), and as the combined schedular disability rating was 70 percent, the eligibility requirements of 38 C.F.R. § 4.16(a) were met as of May 2008.  Further, the Veteran was subsequently service connected for bilateral hearing loss in November 2009 and tinnitus in December 2009.

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment.  

Initially, the Board must discuss the December 2014 VA IHD examination which the Veteran received after the Board's previous remand.  Under functional impact, the VA examiner opined that the IHD had no impact on the Veteran's ability to work; however, no metabolic equivalent (MET) testing was conducted as part of this examination.  The VA examiner stated that MET testing was not conducted because it would not have been as reliable a measurement as an echocardiogram; therefore, an echocardiogram was ordered and the results would be subsequently available.  Unfortunately, if such an echocardiogram was conducted, the Board has not received a copy.  Further, any such echocardiogram would be nearly useless to the Board without the VA examiner interpreting the results and opining as to how the results relate to the Veteran's ability to work.  As such, the December 2014 VA heart examination is inadequate for VA purposes.  Barr, 21 Vet. App. 303, 312 (2007).

Subsequently, the record was provided to a VA vocational specialist who assessed that the Veteran's service-connected disabilities, in and of themselves, did not render the Veteran unable to obtain or maintain substantially gainful employment; however, this April 2015 opinion was based, in part, on the inadequate December 2014 VA IHD examination.  As such, the inadequacy of the VA IHD examination also renders the vocational opinion inadequate, and to be of minor probative value.  Id.  

A June 2006 VA PTSD examination report reflects that the Veteran was working a clerical job in bail bonds at the time of the examination.  It was noted that the Veteran's work was suffering due to poor concentration.  In a subsequent December 2007 TDIU claim, the Veteran advanced that the PTSD symptoms alone prevented substantially gainful employment.  

As noted above, the report from the May 2008 VA mental health examination conveys that the Veteran stopped working in May 2008.  The VA examiner noted that the PTSD was causing the Veteran to have difficulty interacting with authority figures at work.  Further, the examiner stated that the Veteran had displayed slowness on the job and poor concentration at the previous place of employment due to the PTSD and OCD symptoms.  At the conclusion of the examination the VA examiner noted deficiencies in the area of work.

Per the above discussion, the December 2008 VA mental examination report conveys that the Veteran advanced being unsuccessful in attempts at clerical work due to concentration difficulties.  At the conclusion of the examination, the VA examiner assessed that the Veteran had serious impairment in occupational functioning.  Specifically, while the VA examiner did not find total occupational impairment, the VA examiner did note deficiencies in the area of work due to poor concentration, difficulty remembering instructions, and an inability to get along well with coworkers and bosses.

In a January 2009 letter, the Veteran advanced having difficulty during the previous VA mental examinations due to the hearing loss and tinnitus.  Further, the Veteran discussed employer letters drafted on his behalf (it does not appear VA received such letters) indicating that the Veteran had increased lack of concentration, restless demeanor, an inability to stay in the office due to claustrophobic episodes, and pronounced hearing deficiency.  

A February 2010 VA mental health examination report indicates that the Veteran was working at a part time marina job.  A subsequent June 2011 TDIU application form reflects that this job did not constitute substantially gainful employment as the Veteran made, at most, $580 per month.

The Veteran received a VA audiological examination in April 2010.  The VA examiner opined that there was no significant effect on occupation.  A November 2010 VA treatment record conveyed that the Veteran had chest pains due to the IHD, and that ejection fraction was 52 percent.  The Veteran received a second VA audiological examination in January 2011.   The VA examiner assessed no effect on usual daily activities.  It is unclear if this included occupational activities.

In a February 2011 statement, the Veteran advanced that both the PTSD and IHD prevented obtaining or maintaining substantially gainful employment.  In a subsequent June 2011 statement, the Veteran advanced that symptoms of the IHD included shortness of breath, dizziness, and fatigue.  

At the June 2011 Travel Board hearing, the Veteran credibly testified to having obsessive rituals, panic attacks, depression, aggravation, and an inability to maintain employment due to severe concentration difficulties.  Further, the Veteran testified to taking an "early retirement" due, in part, to the IHD.

The Veteran received a VA IHD examination in September 2011.  The examination report cited to an exercise test conducted in November 2010, which conveyed that dyspnea and fatigue set in at 3 to 5 METs.  This is consistent with activities such as light yard work, lawn moving, and brisk walking.  Ejection fraction was 52 percent.  At the conclusion of the examination, the VA examiner stated that the IHD did not impact the Veteran's ability to work; however, it is unclear to the Board how there could be no impact considering the results of the exercise test.

In a July 2012 statement, the Veteran advanced being unable to hold a job due to symptoms such as suicidal thoughts, depression, and obsessional rituals occurring every day, throughout the day.  Further, the Veteran conveyed having extreme difficulty dealing with any kind of stressful situation, which included stressors found in everyday work environments.  

In December 2014, the Veteran received a second VA IHD examination.  For the reasons discussed above, the VA examiner's opinion is of little probative value.  Relevant to this decision, the report reflects that the Veteran advanced occasional chest pains.  Further, it was noted that the Veteran had stents placed in 2012.

The report from a January 2015 VA audiometric examination reflects that the hearing loss and tinnitus impacted the Veteran's ability to work.  Specifically, the Veteran advanced having trouble communicating with others, particularly when there is significant background noise, and needing the volume to be turned up when listening to things.  

The report from a December 2014 VA mental health examination conveyed that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, and spatial disorientation.  At the conclusion of the examination, the VA examiner opined that the Veteran would be able to work sedentary or physical employment provided accommodations met VA FED guidelines.  Further, the VA examiner indicated that the Veteran would need to be able to take breaks to effectively manage anger, and instructions would have be given both verbally and written due to the concentration difficulties.


Finally, the Board received a private PTSD disability benefits questionnaire in July 2015.  The Veteran was noted to have difficulty in most social relationships, which led to four failed marriages.  It was also noted that, while the Veteran had 
successful occupational functioning for many years, recently the Veteran had not been able to function at all.  Further, the Veteran had anger issues stemming from the disability.  Symptoms included depressed mood, anxiety, suspiciousness, panic attacks, short and long term memory loss, impaired judgment, impaired abstract thinking, disturbance of motivation and mood, difficulty establishing social and work relationships, difficulty handling stressful situations, including in work settings, impaired impulse control, and neglect of personal appearance and hygiene.  The examiner opined that the Veteran was totally occupationally and socially impaired.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unemployable for the period from May 2008.  The Veteran suffers from a number of severe mental symptoms, including anger issues and concentration difficulties, which significantly limit the ability to work in either a sedentary or physical occupation.  These difficulties are only compounded by hearing difficulties, which can aggravate the Veteran's anger and stress levels.  Further, the METs level noted in the September 2011 VA IHD examination, along with Veteran's reports of chest pain, render it unlikely that the Veteran would be able to work in any type of physical employment. 

Given the Veteran's physical and mental limitations due to the service connected disabilities, the Board finds that the Veteran's service-connected disabilities are of 

sufficient severity to preclude obtaining or maintaining gainful employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted from May 2008.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

Service connection for hypertension, including as secondary to service-connected PTSD with OCD, is denied.

A TDIU from May 2008 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


